DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 06/17/2021.
Claims 23, 24, 37, 29, 30, 32, 33, 36, 38, and 39 have been amended.
Claims 43 and 44 have been added.
Claim 41 has been canceled.
Claims 23-40, 43, and 44 are currently pending and have been examined.

















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 06/17/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 23-40, 43, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,217,134 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because although both the current application and the ‘134 patent are directed towords determining travel routes and detours for a particular destination, the current application claims based on when-the volatility of the established travel route meets-meeting a volatility threshold, providing, by the data processing apparatus and to the user device while the user device continues to travel along the established travel route toward the particular destination during the current trip.  The ‘134 patent does not.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of the current application with the technique of the ‘134 patent because the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).









Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Flinsenberg, Ingrid C.M. Route Planning Algorithms for Car Navigation. (30 September 2004). Retrieved online 10/27/2020.
 https://brainmaster.com/software/pubs/brain/Flinsenberg%20Route%20Planning.pdf
“Mobility is very important in our society. People live in one city and work in another. They go to visit friends and family living in different parts of the country. Even leisure time is not always spent in their residence. Despite the Dutch government’s efforts to increase the use of public transportation, the car is still the most widely used means of transportation. Every time someone travels from one location to another (by car), he or she first determines the best route to reach the destination. Depending on the time of day and the day of the week, this route may be different. For example, the driver may know that a certain road is always congested at a particular time and day. As a consequence, he chooses to use a different route to avoid this congestion.”

Christopher Decker.  Electric vehicle charging and routing management via multi-infrastructure data fusion. (10-1-2012). Retrieved online 07/26/2021.
https://scholarworks.rit.edu/cgi/viewcontent.cgi?article=4153&context=theses








Patterson et al. Nomatic: Location By, For, and Of Crowds. (2006) University Of California at Irvine. Retrieved online 09/21/2018.
https://pdfs.semanticscholar.org/2a2d/2c6233001f66e1cb145e8acaacdbe4da6a21.pdf
  “In this paper we present a social and technical architecture which will enable the study of localization from the perspective of crowds. Our research agenda is to leverage new computing opportunities that arise when many people are simultaneously localizing themselves. By aggregating this and other types of context information we intend to develop a statistically powerful data set that can be used by urban planners, users and their software. This paper presents an end-to-end strategy, motivated with preliminary user studies, for lowering the social and technical barriers to sharing context information. The primary technology through which we motivate participation is an intelligent contextaware instant messaging client called Nomatic*Gaim. We investigate social barriers to participation with a small informal user study evaluating automatic privacy mechanisms which give people control over their context disclosure. We then analyze some preliminary data from an early deployment. Finally we show how leveraging these mass-collaborations could help to improve Nomatic*Gaim by allowing it to infer position to place mappings.”

PETILLI et al. (WO 03074973 A3).   “The present invention is directed to a method and apparatus for sending and retrieving location relevant information to a user by selecting and designating a point of interest that is displayed on a graphical user interface and sending the location information associated with that point of interest to a receiver that is also selected using the graphical user interface.  The location relevant information may also include mapped routes, waypoints, geo-fenced areas, moving vehicles etc. Updated location relevant information may also be continuously sent to the user while generating updated mapping information on the graphical user interface.  The present invention may be practiced by using communication devices such as a personal computer, a personal digital assistance, in-vehicle navigation systems, or a mobile telephone.”



HOPKINS, MARK. Method of selecting a message for an associated location based upon probability of a user traveling to the location. (GB 2430067 A) 

NAKAYAMA, TAKAAKI. TRAFFIC JAM GUIDANCE DEVICE. (JP 2008/216107 A)

 TEBBUTT, JAMES. A NAVIGATION DEVICE AND METHOD FOR DISPLAYING A STATIC IMAGE OF AN UPCOMING LOCATION ALONG A ROUTE OF TRAVEL. (WO 2009/132683 A1) 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).








Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)